DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 13 December 2021 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Line 4 of claims 1 and 6 each recite “its”, this generic placeholder should recite the specific limitation being referred to.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hinck III (“Hinck”; US 3,231,749), in view of Alm et al. (“Alm”; US 2018/0363621).
Regarding claim 1: Hink discloses  turbine comprising: 
an upwards shaft (16); 
a mass (23) eccentrically and bearing mounted for rotation about said shaft on a rotational plane perpendicular to said shaft; said mass having its center of gravity at a distance from said shaft (as shown in Fig. 1); 
a floating vessel (36) having a floor and a roof, being in communication with ocean waves having a wave direction (shown cut away in Fig. 1); said shaft being fixed inside said vessel; said roof entirely enclosing said shaft and said mass for protection from ocean water (as shown in Fig. 1); 
a mooring support (49) fixed on said vessel; 
a mooring means(50)  for allowing a yaw and reciprocating surge-swing motion of said vessel when said vessel is disposed on said ocean wave direction (as this is how the mass rotates); said 

Hinck does not explicitly disclose a stiffer side mooring support fixed on said vessel and an elastic side mooring support fixed on said vessel; said supports being aligned substantially perpendicularly to said wave direction; 
a stiffer side mooring means with a stiffer side mooring stiffness tying on said stiffer side mooring support and an elastic side mooring means with an elastic side mooring stiffness tying on said elastic side mooring support, for allowing a limited yaw and a reciprocating surge-swing motion of said vessel when said vessel is disposed on said ocean wave direction; said stiffer side mooring stiffness being different from said elastic side mooring stiffness.
However, Alm discloses a stiffer side mooring support fixed on said vessel (110) and an elastic side mooring support (110’) fixed on said vessel; said supports being aligned substantially perpendicularly to said wave direction (Fig. 1); 
a stiffer side mooring means (111) with a stiffer side mooring stiffness tying on said stiffer side mooring support and an elastic side mooring means with an elastic side mooring stiffness (111’) tying on said elastic side mooring support, for allowing a limited yaw and a reciprocating surge-swing motion of said vessel when said vessel is disposed on said ocean wave direction (inherent); said stiffer side mooring stiffness being different from said elastic side mooring stiffness (paragraph 0032 – at least one of the lines has buoyant means 115, this means that it’s possible for only one line to have the buoyant means, which means said line would have a different stiffness).

Regarding claim 4: Hinck discloses an electrical generator having a rotor (connected to 28) in rotational communication with said mass (23) and a stator fixed in said vessel (in that it is fixed relative to the rotor and in the vessel).
Regarding claim 6: Hink discloses  turbine comprising: 
an upwards shaft (16); 
a mass (23) eccentrically and bearing mounted for rotation about said shaft on a rotational plane perpendicular to said shaft; said mass having its center of gravity at a distance from said shaft (as shown in Fig. 1); 
a floating vessel (36) having a floor and a roof, being in communication with ocean waves having a wave direction (shown cut away in Fig. 1); said shaft being fixed inside said vessel; said roof entirely enclosing said shaft and said mass for protection from ocean water (as shown in Fig. 1); 
a mooring support (49) fixed on said vessel; 
a mooring means(50)  for allowing a yaw and reciprocating surge-swing motion of said vessel when said vessel is disposed on said ocean wave direction (as this is how the mass rotates); said 
whereby said yaw and said reciprocating surge-swing motion of said vessel is transferred to said fixed shaft causing said mass to rotate at an angular velocity when said vessel is disposed to said ocean waves (as this is how the device functions).

a stiffer side mooring support fixed on said vessel and an elastic side mooring support fixed on said vessel; said supports being aligned substantially perpendicularly to said wave direction; 
a stiffer side mooring means with a stiffer side mooring stiffness tying on said stiffer side mooring support and an elastic side mooring means with an elastic side mooring stiffness tying on said elastic side mooring support, for allowing a limited yaw and a reciprocating surge-swing motion of said vessel when said vessel is disposed on said ocean wave direction; said stiffer side mooring stiffness being different from said elastic side mooring stiffness.
However, Alm discloses a stiffer side mooring support fixed on said vessel (110) and an elastic side mooring support (110’) fixed on said vessel; said supports being aligned substantially perpendicularly to said wave direction (Fig. 1); 
a stiffer side mooring means (111) with a stiffer side mooring stiffness tying on said stiffer side mooring support and an elastic side mooring means with an elastic side mooring stiffness (111’) tying on said elastic side mooring support, for allowing a limited yaw and a reciprocating surge-swing motion of said vessel when said vessel is disposed on said ocean wave direction (inherent); said stiffer side mooring stiffness being different from said elastic side mooring stiffness (paragraph 0032 – at least one of the lines has buoyant means 115, this means that it’s possible for only one line to have the buoyant means, which means said line would have a different stiffness).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the mooring means of Hinck to include the two mooring means of Alm in order keep the wave energy converter in the optimum anchoring position (paragraph 0033) and to include a plurality of shafts and masses in order to increase the generating capability. 
Regarding claim 9: Hinck discloses an electrical generator having a rotor (connected to 28) in rotational communication with said mass (23) and a stator fixed in said vessel (in that it is fixed relative to the rotor and in the vessel).
While Hinck does not explicitly disclose a plurality of generators, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include a plurality of generators in order to increase the generating capability. 
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hinck and Alm as applied to claims 1 and 6 above, and further in view of Gehring (US 8,823,196).
Regarding claim 2: Hinck modified by Alm discloses said stiffer side mooring means and elastic side mooring means. Alm further disclose said stiffer said mooring means is at least one stiff mooring line with a stiffer side anchor (114) anchoring on the 
However, Gehring discloses at least one elastic mooring line (54, Fig. 25) with a spring (56).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the elastic mooring line to include a spring in order to increase the elasticity. 
Regarding claim 7: Hinck modified by Alm discloses said stiffer side mooring means and elastic side mooring means. Alm further disclose said stiffer said mooring means is at least one stiff mooring line with a stiffer side anchor (114) anchoring on the seabed and said elastic side mooring means is an elastic side anchor (114’) anchoring on the seabed, but does not explicitly disclose at least one elastic mooring line with a spring.
However, Gehring discloses at least one elastic mooring line (54, Fig. 25) with a spring (56).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the elastic mooring line to include a spring in order to increase the elasticity. 
Claims 3, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hinck and Alm as applied to claims 1 and 6 above, and further in view of Ruiz Minguela et al. (“Ruiz Minguela”; US 2009/0322080).
Regarding claim 3: Hinch discloses a roof but does not explicitly disclose solar energy to electricity converting photovoltaic cells fixed on said roof.
However, Ruiz Minguela discloses solar energy to electricity converting photovoltaic cells fixed on said roof (paragraph 0090).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the roof of Hinck to include the PV cells of Ruiz Minguela in order to increase generating capacity. 
Regarding claim 5: Hinck discloses a mass but does not explicitly disclose a control means for maintaining said mass angular velocity at a minimum predetermined value by constantly monitoring electronically said mass angular velocity.
However, Ruiz Minguela discloses a control means for maintaining said mass angular velocity at a minimum predetermined value (paragraph 0113) by constantly monitoring electronically said mass angular velocity (paragraph 0108).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the mass of Hinck to include the control of Ruiz Minguela in order to harvest maximum power (paragraph 0113). 
Regarding claim 8: Hinch discloses a roof but does not explicitly disclose solar energy to electricity converting photovoltaic cells fixed on said roof.
However, Ruiz Minguela discloses solar energy to electricity converting photovoltaic cells fixed on said roof (paragraph 0090).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the roof of Hinck to include the PV cells of Ruiz Minguela in order to increase generating capacity. 
Regarding claim 10: Hinck discloses a mass but does not explicitly disclose a control means for maintaining said mass angular velocity at a minimum predetermined value by constantly monitoring electronically said mass angular velocity.
However, Ruiz Minguela discloses a control means for maintaining said mass angular velocity at a minimum predetermined value (paragraph 0113) by constantly monitoring electronically said mass angular velocity (paragraph 0108).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the mass of Hinck to include the control of Ruiz Minguela in order to harvest maximum power (paragraph 0113). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SEAN GUGGER/Primary Examiner, Art Unit 2832